Citation Nr: 0302068	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  94-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increase in a 10 percent rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 




INTRODUCTION

The veteran served on active duty from October 1979 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 RO decision which denied an an 
increase in a 10 percent rating for a right knee disability.  
In August 1999 and September 2000, the Board remanded the 
case to the RO for further development of the evidence.


FINDINGS OF FACT

The veteran's right knee disability is manifested by no more 
than slight, if any, recurrent subluxation or lateral 
instability, no arthritis, full extension, and slight 
limitation of flexion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991 & 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records disclose that in 1980 the veteran 
required right knee surgery, consisting of release of the pes 
anserinus and excision of a bursa.  He was subsequently 
discharged from the service because of the disability.  

In 1981, the RO granted service connection and a 10 percent 
rating for a right knee disability (described as residuals of 
a tendon transplant).  In 1993, the veteran filed his current 
claim for an increased rating for this condition.

In support of his claim, the veteran submitted a 1993 
statement from a private doctor, who described right knee 
symptoms as a limp and continuous pain for which he took an 
over-the-counter pain relief medication. 

On VA examination in September 1993, the veteran complained 
of right knee soreness.  He was wearing a soft knee brace.  
The findings were a well-healed post-surgical scar and some 
lateral instability, but no evidence of swelling or 
deformity.  Right knee flexion was to 135 degrees and 
extension was 20 degrees.  X-rays were interpreted as normal.  
The pertinent diagnosis was right knee instability.  

VA medical records, covering the period from 1993 to 1999, 
disclose that the veteran was treated for various ailments 
including the service-connected right knee disability and a 
non-service-connected postoperative low back disc disorder 
with radiculopathy to the lower extremities (he had low back 
surgery in 1993 and 1997).  The records show that at times 
the veteran walked with a slight limp and used a right knee 
brace. 

Social Security Administration (SSA) records show that the 
veteran was denied disability benefits in 1994.  The only 
physical condition considered by SSA was a nonservice-
connected back disability, and a nervous condition was also 
considered. 

On VA examination in October 1996, the veteran complained of 
numbness at the site of a right knee scar and pain on walking 
for which he took pain relief medication.  Postoperative low 
back disc disease with radiculopathy was also noted.  Right 
knee findings included a well-healed scar, soft tissue 
swelling, but no effusion or tenderness.  Range of motion was 
from 0 to 100.  The diagnosis was residuals from right knee 
surgery. 

On VA examination in September 1999, the veteran stated that 
he wore a right knee brace and he complained that his knee 
gave out and that he had episodes of pain and lateral 
instability.  The examiner found no lateral instability, nor 
instability in the anterior/posterior plane.  There was no 
anterior drawer sign and no fluid in the joint.  There was 
mild subpatellar crepitation.  When attempting to squat, the 
veteran had severe pain and was unable to squat beyond 110 
degrees.  Range of motion was 120 degrees of flexion and 0 
degrees of extension.  X-rays were interpreted as showing no 
significant bony abnormality.  The right knee diagnoses were 
chondromalacia of the patella, capsulitis, and possible 
internal derangement. 

On VA examination in March-April 2001, the veteran complained 
of right knee pain and that his knee gave out.  Range of 
motion was 120 degrees of flexion and 0 degrees of extension.  
He was able to squat to about 50 percent of normal.  The 
anterior drawer sign was negative.  There was no subpatellar 
crepitus or instability.  A right knee 3 cm surgical scar was 
non-tender, normal in appearance, nonadherent, freely 
movable, and had no signs of breaking down.  The examiner 
stated that right knee range of motion was restricted by a 
minimum of 20 degrees of flexion, and that there was pain on 
motion, but no signs of ankylosing, locking of the joint, 
recurrent subluxation, weakened movement, excess 
fatigability, or incoordination.  The examiner , stated that 
a flare-up of pain would increase loss of motion.  A right 
knee MRI showed no evidence of meniscal or ligamentous 
injury, some minimal joint accumulation, and a posterior 
medial synovial cyst; there were no findings of arthritis.  
The clinical examiner's diagnoses were right knee capsulitis 
with chronic tendonitis of the medial structures of the knee, 
possible internal derangement, and fluid within the knee 
joint and a synovial cyst by MRI. 

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and two Board remands, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an increase in a 10 percent rating for a right knee 
disability.  Relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind; however the more recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

A knee impairment with recurrent subluxation or lateral 
instability impairment is rated 10 percent when slight, and 
20 percent when moderate.  38 C.F.R. §  4.71a, Code 5257. 

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limted to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.

The veteran's current 10 percent rating for a right knee 
disability has been assigned by the RO under Code 5257, 
pertaining to knee instability with recurrent subluxation or 
lateral instability.  The medical examination and treatment 
records from 1993 to 2001 show the veteran complains of right 
knee instability and has worn a knee brace at times.  
However, objective examination findings have shown little or 
no right knee instability.  In fact, the last few 
examinations, including the latest one in 2001, show the 
right knee is stable on objective testing.  The Board must 
conclude that there is at most slight, if any, recurrent 
subluxation or lateral instability of the right knee, and no 
more than a 10 percent rating is warranted under Code 5257.

Although there have been some variations in examination 
results, generally the veteran's right knee has been found to 
have full extension and slight limitation of flexion.  For 
example, at the latest examination in 2001, right knee range 
of motion was 0 to 120 degrees.  Such is to be rated 0 
percent under limitation-of-motion Codes 5260 and 5261.  Even 
assuming there is some additional restriction due to pain on 
use, it is not shown that such is to a compensable degree 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).

Multiple X-ray and MRI studies show no right knee arthritis, 
and thus there is no basis for rating the right knee 
condition under arthritis Codes 5003 and 5010.  Dual ratings 
for a knee condition are permitted based on instability (Code 
5057) and based on arthritis with limitation of motion (Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  However, a dual 
rating is not permitted in the present case, as there is no 
right knee arthritis.  Additionally, a separate compensable 
rating may not be assigned for the veteran's right knee 
surgical scar, as it is small, superficial, and asymptomatic; 
such scar would be rated 0 percent.  38 C.F.R. §§ 4.31, 
4.118, Codes 7801-7805; Esteban v. Brown, 6 Vet.App. 259 
(1994).

The preponderance of the evidence is against a rating higher 
than 10 percent for a right knee disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).






ORDER

An increased rating for a right knee disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

